Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151897 & (15)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 151897
                                                                    COA: 326896
                                                                    Wayne CC: 13-002760-FC
  CHARLES EARL VARNADO, JR.,
             Defendant-Appellant.
  _____________________________________/

          On order of the Court, the application for leave to appeal the May 27, 2015 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  reconsideration of the defendant’s April 14, 2015 delayed application for leave to appeal
  under the standard applicable to direct appeals. The defendant’s former appellate
  attorney failed to timely file in the trial court a motion to withdraw as counsel, and failed
  to file in the Court of Appeals, on direct review, a delayed application for leave to appeal
  within the deadlines set forth in MCR 7.205(G)(3). Accordingly, the defendant was
  deprived of his direct appeal as a result of constitutionally ineffective assistance of
  counsel. See Roe v Flores-Ortega, 528 U.S. 470, 477; 120 S. Ct. 1209; 145 L. Ed. 2d 985
  (2000); Peguero v United States, 526 U.S. 23, 28; 119 S. Ct. 961; 143 L. Ed. 2d 18 (1999).
  The motion to remand to the trial court is DENIED.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 24, 2016
         a0516
                                                                               Clerk